Citation Nr: 0807749	
Decision Date: 03/06/08    Archive Date: 03/17/08

DOCKET NO.  05-16 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a skin disability of 
the hands and feet, including as secondary to herbicide 
exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The veteran, who is the appellant, had active service from 
January 1967 to January 1969, including service in Vietnam. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2005 decision by the RO in Columbia, 
South Carolina.  In June 2006, the veteran was afforded a 
videoconference hearing before the undersigned Acting 
Veterans Law Judge.  A transcript of the hearing is on 
record.

In September 2006 the Board denied reopening of a claim for 
service connection for a left ankle disability and remanded 
the claim for service connection for a skin disability of the 
hands and feet, including as secondary to herbicide exposure, 
for further development.  Since that Board decision, 
additional evidence was associated with the file pertaining 
to the veteran's left ankle disability.  This matter is 
referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The case was remanded in September 2006 for the veteran to 
clarify all post-service treating sources and to submit an 
authorization for to allow the RO to obtain records from a 
podiatrist, R. Ellicott, and to arrange a VA dermatology 
examination.  

As noted in the most recent Supplemental Statement of the 
Case (SSOC) in June 2007, the veteran did not provide 
information about all post-service treating sources.  A VA 
dermatology examination in June 2007 found that the veteran 
did not have any dermatological disorder.  

After the June 2007 SSOC, in August 2007 a statement from 
the veteran's wife and private clinical records from a 
podiatrist, R. Ellicott, covering the period from September 
to November 2003 were received.  The latter reflect 
treatment for contact or allergic dermatitis.  

Since the evidence now shows that the veteran has had a 
post-service dermatological disorder, at least at some point 
in time, he should be afforded another examination to 
determine the nature and etiology of the claimed skin 
disorder.  38 U.S.C.A. § 5103A(d) (West 2002).  The veteran 
contends that his current skin disorder is, in part, related 
to herbicide exposure in Vietnam.  As noted in the September 
2006 remand by the Board, he is presumed to have been 
exposed to herbicides during his service in Vietnam.  See 38 
U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 
3.309(e) (2007).

Although there is an undated "Pre-Certification Review" on 
file, there is no notification of re-certification of the 
appeal which would have informed the appellant that he had 
90 days to, among other things, submit additional evidence.  
See 38 C.F.R. § 20.1304 (2007).  Moreover, no SSOC has been 
issued addressing this additional evidence, and the 
appellant has not waived his right to have this additional 
evidence initially considered by the RO.  See 38 C.F.R. 
§§ 19.31, 20.1304 (2007).  

Therefore, since this case must be returned to the RO, this 
additional evidence along with the other evidence hopefully 
obtained on remand must be addressed in an SSOC to preserve 
the appellant's procedural due process rights and avoid 
unduly prejudicing him in his appeal.  

Accordingly, the case is remanded to the RO for the following 
development and consideration: 

1. The RO should arrange for the veteran to be 
afforded a VA examination by a physician with 
appropriate expertise to determine the nature and 
etiology of any currently present skin disability.

The veteran should be properly notified of the 
date, time, and place of the examination in 
writing.  The claims folder and a copy of this 
remand must be made available to and reviewed by 
the examiner, and the examination report should 
reflect that this was done. 

The examiner should state whether there is any 
skin disorder present and if so, identify each 
currently present disorder.  With respect to each 
such disorder identified, the examiner should 
proffer an opinion as to whether it is at least as 
likely as not (50 percent or better probability) 
that the disorder is etiologically related to the 
veteran's exposure to herbicides in Vietnam or is 
otherwise related to his military service. 

The rationale for all opinions expressed must also 
be provided.

2.  Then, the RO should re-adjudicate the 
veteran's claim.  If the benefit sought on appeal 
is not granted, the RO should issue an SSOC and 
afford the veteran and his representative an 
opportunity to respond before the case is returned 
to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to any 
final outcome of this case.  The veteran need take no action 
until he is otherwise notified. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
C. L. Wasser
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

